uniform issue list rati li i c o i n o a department of the treasury internal_revenue_service - r washington d c zz v sep -5 dear this is in response to a letter_ruling request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in your letter you request a ruling regarding the effect of the establishment of plan b on the qualified status of plan a you provided the following facts and representations in connection with your request plan a is a multiemployer defined_benefit_plan established in for the benefit of employees represented by various local union chapters on date plan a received a determination_letter from the service that plan a is qualified under sec_401 of the internal_revenue_code the code and its trust exempt from tax under sec_501 the formula for funding plan a is set by the applicable collective bargaining agreement which currently requires that dollar_figure for each hour worked by a union member-employee be contributed to plan a based on this formula annual employer contributions to plan a exceed dollar_figure as of date plan a had net assets exceeding dollar_figure recently plan a’s actuary advised that in the near future the maximum annual_benefit limitations under sec_415 will limit the benefit for some retirees as the local union chapters and employers desire that retirees and beneficiaries receive their entire benefit calculated under the retirement formula set forth in plan a they created plan b to provide the benefits that a plan participant would have received under plan a but for the limitation on annual benefits under code sec_415 the plan sponsors intend that plan b will be an excess_benefit_plan under sec_3 of the employee_retirement_income_security_act_of_1974 pub_l_no erisa plan b will become effective and operative on receipt of a favorable ruling from the service plan b will provide a retiree or beneficiary on a non-qualified basis with payments equal to the amount by which the monthly benefits under plan a have been reduced by reason of code sec_415 plus an amount equal to fica futa and any other similar taxes due thereon plan b will be an unfunded plan employers participating in plan a make monthly contributions to cover several fringe_benefits for employees which are deposited in a bank holding account and each month the administrator will determine how much is required that month to allocated among the several funds health care pension training etc by a third-party administrator pay affected retirees an amount equal to the amount by which their benefits were reduced to comply with sec_415 and add the necessary amount for fica futa and any similar taxes this amount will be withdrawn from contributions currently being received from employers and will be immediately paid out to the individual through plan b the remaining pension contributions will then be allocated to plan a there will be no build-up of unexpended funds in plan b all amounts received by plan b will be paid out to beneficiaries of plan b each month and certainly before the end of each tax_year no principal amounts or interest_income will be allowed to accumulate in plan b funds cannot be shifted to plan b from plan a likewise funds cannot be shifted from plan b to plan a the allocation to plan b will always be done before amounts are contributed to plan a article i section of plan b’s trust document will be amended to provide that the only source of benefits under plan b will be current contributions being made in accordance with the collective bargaining agreement an amendment to the collective bargaining agreement was approved to create and fund plan b the plan a’s actuary believes that this adjustment to contributions under plan a will not cause plan a to fail to meet minimum_funding standards under code sec_412 based on the above facts and representations you request a ruling that the use of plan b and the method of funding plan b will not cause plan a to become disqualified sec_3 of erisa defines an excess_benefit_plan as one maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by code sec_415 without regard to whether the plan is funded code sec_415 sets forth limitations on benefits payable from a qualified defined_benefit_plan sec_1 -1 b of the income_tax regulations the regulations states that a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to plan participants in this case all assets contributed to plan a will be used to fund benefits for participants in plan a and all assets contributed to plan b will only be used to fund benefits for participants in plan b although part of the employers’ contributions will be allocated to plan b this allocation will be done before the remaining employer contributions are deposited into and become part of the assets of plan a thus the assets of plan a will not be transferred to plan b under the definition of a single_plan in the regulations plan a and plan b do not constitute a single_plan since there is no possibility of a transfer of assets from either one to pay benefits provided by the other since plan b is a non-qualified unfunded plan operating separately from plan a and merely supplements benefits that are payable from plan a the existence of plan b 2x4 does not adversely affect the qualified status of plan a as to the manner of funding of plan b and the impact if any that it has on the funding of plan a it is noted first that the level of contributions being made overall is set by the collective bargaining agreement and thus is determined only indirectly by actuarial calculations in any case the minimum_funding requirements of code sec_412 must be satisfied independently of the contribution required under the collective bargaining agreement thus minimum_funding requirements for plan a are unaffected by amounts contributed to plan b we note also that any impact on the actual contributions that are made to plan a and that might be attributable to the operation of plan b would not affect the qualified status of plan a a plan is or is not qualified according to whether it complies with code sec_401 through whereas funding issues are addressed in code sec_412 accordingly we rule that the use of plan b and the method of funding plan b do not cause plan a to become disqualified this ruling is conditioned on article i section of plan b’s trust document being amended in the manner represented above this letter does not consider whether plan a complies with all of the qualification requirements under code sec_401 the determination of whether plan a is qualified under sec_401 is within the jurisdiction of the great lakes area office also this ruling does not address the effects if any of the proposed action under title i of erisa this ruling is directed only to the taxpayer that requested it code sec_61 k provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file with this office a copy of this letter has been sent to your authorized representative contact roz ferber id at should you have any concerns regarding this letter_ruling please sincerely yours ij ced joka swieoa john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice cc
